J-A29018-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,  : IN THE SUPERIOR COURT OF
                               :      PENNSYLVANIA
             v.                :
                               :
JANE CLARE ORIE,               :
------------------------       :
                               :
COMMONWEALTH OF PENNSYLVANIA,  :
                               :
             v.                :
                               :
JANINE MARY ORIE,              :
------------------------       :
                               :
COMMONWEALTH OF PENNSYLVANIA,  :
                               :
             v.                :
                               :
JOAN ORIE MELVIN,              :
                               :
APPEAL OF: PENNSYLVANIA SENATE :
MAJORITY CAUCUS, A NON-PARTY   : No. 1626 WDA 2013

               Appeal from the Order September 13, 2013,
                Court of Common Pleas, Allegheny County,
           Criminal Division at No(s): CP-02-CR-0009885-2012,
           CP-02-CR-0010285-2010, CP-02-CR-0010286-2010,
          CP-02-CR-0012098-2011 and CP-02-CR-0015981-2011

BEFORE: FORD ELLIOTT, P.J.E., DONOHUE and STRASSBURGER*, JJ.

JUDGMENT ORDER BY DONOHUE, J.:                FILED NOVEMBER 25, 2014

     On October 31, 2014, this Court, subsequent to termination of the

direct appeal of Joan Orie Melvin, directed the parties to submit a joint

statement advising whether the property at issue in this appeal has been

returned, or will be returned forthwith, to the Pennsylvania Senate Majority

Caucus (the “Caucus”). On November 18, 2014, the parties submitted the



*Retired Senior Judge assigned to the Superior Court.
J-A29018-14


requested joint statement, in which they represented to this Court a

common understanding and agreement that the property at issue should be,

and will be, returned to the Caucus, although the Commonwealth appears to

have placed conditions on the return not set forth expressly in the trial

court’s order dated September 13, 2013.

     Accordingly, based upon our review of the joint statement, we

conclude that the parties are in agreement that the issues raised in this

appeal are now moot. As a result, this appeal is dismissed and the case is

hereby remanded to the trial court for enforcement (as may be necessary)

of its September 13, 2013 order.

     Appeal dismissed. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/25/2014




                                   -2-